IN THE COURT OF APPEALS OF IOWA

                                  No. 16-0276
                              Filed May 11, 2016


IN THE INTEREST OF J.M., C.M., and R.M.,
Minor Children,

M.M., Mother,
      Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Romonda D. Belcher,

District Associate Judge.



      A mother appeals from the order terminating her parental rights.

AFFIRMED.



      Aaron H.R. Ginkens of Ginkens Law Firm P.L.C., West Des Moines, for

appellant mother.

      Thomas J. Miller, Attorney General, and Kathrine S. Miller-Todd (until

withdrawal) and Diane M. Stahle, Assistant Attorney Generals.

      Paul L. White of the Juvenile Public Defender’s Office, Des Moines, for

minor children.




      Considered by Vogel, P.J., and Doyle and Bower, JJ.
                                             2


BOWER, Judge.

         A mother appeals1 the juvenile court order terminating her parental rights

to three children. The mother claims clear and convincing evidence does not

support the termination of her parental rights, termination is not in the best

interests of the children, and termination is improper due to the close parent-child

bond and because the children are in the legal custody of a relative. We affirm

the juvenile court’s order.

         We review de novo proceedings terminating parental rights. See In re

A.M., 843 N.W.2d 100, 110 (Iowa 2014). The three-step statutory framework

governing the termination of parental rights is well-established and need not be

repeated herein. See In re P.L., 778 N.W.2d 33, 40 (Iowa 2010). The juvenile

court issued a thorough and well-reasoned order terminating the mother’s

parental rights; we adopt the findings of fact and conclusions of law as our own.

A.       Grounds for Termination

         The juvenile court terminated the mother’s parental rights pursuant to Iowa

Code section 232.116(1)(d), (f), and (l) (2015).              When the juvenile court

terminates parental rights on more than one statutory ground, we may affirm the

order on any ground we find supported by the record. In re D.W., 791 N.W.2d

703, 707 (Iowa 2010). The mother has only properly raised a claim pursuant to

subsection 232.116(1)(f).         Her failure to challenge the termination under

subsections (d) and (l) waives any claim of error related to those grounds. See

In re D.S., 563 N.W.2d 12, 15 (Iowa Ct. App. 1997) (finding principles of res

judicata barred a father who failed to appeal a juvenile court order from raising

1
    The father’s parental rights were terminated and he does not appeal.
                                           3

the challenge on appeal); see also Hyler v. Garner, 548 N.W.2d 864, 870 (Iowa

1996) (“[O]ur review is confined to those propositions relied upon by the

appellant for reversal on appeal.”).      Therefore, we affirm the juvenile court’s

conclusion termination is appropriate under subsections (d) and (l).

B.     Best Interests

       The mother claims termination is not in the best interests of the children.

In considering the best interests of a child, we give “primary consideration to the

child’s safety, to the best placement for furthering the long-term nurturing and

growth of the child, and to the physical, mental, and emotional condition and

needs of the child.” Iowa Code § 232.116(2); In re P.L., 778 N.W.2d at 39. We

consider the children’s long-range, as well as their immediate best interests. In

re T.P., 757 N.W.2d 267, 269 (Iowa Ct. App. 2008).

       The mother has failed to make a cognizable argument on why termination

is not in the best interests of the children; therefore we find she has waived this

claim on appeal.     See Iowa R. App. P. 6.903(2)(g)(3) (“Each division [in the

argument section of an appellate brief] shall include . . . .            An argument

containing the appellant’s contentions and the reasons for them with citations to

the authorities relied on and references to the pertinent parts of the record . . . .”).

       Even if the mother had made a cognizable argument, we find termination

is in the best interests of the children. The record shows the mother has been

unable to address her alcohol and methamphetamine use.                  The mother’s

substance abuse history dates back to 2001 and is marked by periods of

treatment and relapse.      The mother used controlled substances during the

termination proceedings. The children need stability in their lives now and, due
                                         4


to the mother’s unresolved and ongoing substance abuse issues, termination is

in their best interests.

C.      Exceptions to Termination

        The mother also claims the termination of her parental rights is improper

due to the closeness of the parent-child bond and the fact the child is residing

with the maternal grandparents. See Iowa Code § 232.116(3).

        Section 232.116(3)(a) states the court need not terminate the parent-child

relationship if a relative has legal custody of the child. Section 232.116(3)(c)

provides the court need not terminate if there is clear and convincing evidence

that termination would be detrimental to the child due to the closeness of the

parent-child relationship. The provisions of section 232.116(3) are permissive,

not mandatory. See In re J.L.W., 570 N.W.2d 778, 781 (Iowa Ct. App. 1997),

overruled on other grounds by P.L., 778 N.W.2d at 39–40.           The court has

discretion, based on the unique circumstances of each case and the best

interests of the child, whether to apply the factors in this section to save the

parent-child relationship.   In re C.L.H., 500 N.W.2d 449, 454 (Iowa Ct. App.

1993), overruled on other grounds by P.L., 778 N.W.2d at 39–40.

        The juvenile court declined to apply the 232.116(3) exceptions in this

case.    As we noted above, termination is appropriate due to the mother’s

unresolved substance abuse issues. The record shows there is a bond between

the grandparents and the children. The grandparents have demonstrated they

have the ability to meet the long-term needs of the children. We agree with the

juvenile court’s decision not to apply a 232.116(3) exception to the termination of

the mother’s parental rights.
                                     5


       We affirm the decision of the juvenile court terminating the mother’s

parental rights.

       AFFIRMED.